 

 

EXHIBIT 10(iii)(a.3)

November 24, 2015

Exxon Mobil Corporation

Extended Provisions for Restricted Stock Unit Agreements - Settlement in Shares

 

1.       Effective Date and Credit of Restricted Stock Units.  If Grantee
accepts the award on or before March 7, 2016, this Agreement will become
effective the date the Corporation receives the award acceptance. After this
agreement becomes effective, the Corporation will credit to Grantee the number
of restricted stock units specified in the award package. Subject to the terms
and conditions of this Agreement, each restricted stock unit ("unit") will
entitle Grantee to receive in settlement of the unit one share of the
Corporation's common stock.

 

2.       Conditions.  If credited, the units will be subject to the provisions
of this Agreement, and to such regulations and requirements as the
administrative authority of the Program may establish from time to time. The
units will be credited to Grantee only on the condition that Grantee accepts
such provisions, regulations, and requirements.

 

3.       Restrictions and Risk of Forfeiture.  During the applicable restricted
periods specified in section 4 of this Agreement,

a)       the units under restriction may not be sold, assigned, transferred,
pledged, or otherwise disposed of or encumbered, and any attempt to do so will
be null and void; and

b)       the units under restriction may be forfeited as provided in section 6.

 

4.       Restricted  Periods.  The restricted periods will commence when the
units are credited to Grantee and, unless the units have been forfeited earlier
under section 6, will expire as follows, whether or not Grantee is still an
employee:

a)       with respect to 50% of the units, on November 24, 2020; and

b)       with respect to the remaining units, on the later to occur of

(i)       November 24,  2025, or

(ii)     the first day of the calendar year immediately following the year in
which Grantee terminates; except that

c)       the restricted periods will automatically expire with respect to all
shares on the death of Grantee.

 

5.       No Obligation to Credit Units.  The Corporation will have no obligation
to credit any units and will have no other obligation to Grantee with respect to
the subject matter of this Agreement if Grantee fails to accept the award on or
before March 7, 2016. In addition, whether or not Grantee has accepted the
award, the Corporation will have no obligation to credit any units and will have
no other obligation to Grantee with respect to the subject matter of this
Agreement if, before the units are credited:

a)       Grantee terminates (other than by death) before standard retirement
time within the meaning of the Program, except to the extent the administrative
authority of the Program determines Grantee may receive units under this
Agreement; or

b)       Grantee is determined to have engaged in detrimental activity within
the meaning of the Program.

 

6.       Forfeiture of Units After Crediting.  Until the applicable restricted
period specified in section 4 has expired, the units under restriction will be
forfeited or subject to forfeiture in the following circumstances:

 

Termination

If Grantee terminates (other than by death) before standard retirement time
within the meaning of the Program, all units for which the applicable restricted
periods have not expired will be automatically forfeited as of the date of
termination, except to the extent the administrative authority determines
Grantee may retain units issued under this Agreement.

 

Detrimental activity 

If Grantee is determined to have engaged in detrimental activity within the
meaning of the Program, either before or after termination, all units for which
the applicable restricted periods have not expired will be automatically
forfeited as of the date of such determination.



1

--------------------------------------------------------------------------------

 

Attempted transfer 

The units are subject to forfeiture in the discretion of the administrative
authority if Grantee attempts to sell, assign, transfer, pledge, or otherwise
dispose of or encumber them during the applicable restricted periods.

 

Applicable law 

The units are subject to forfeiture in whole or in part as the administrative
authority deems necessary to comply with applicable law or Corporation policy
including, without limitation, any clawback obligations determined to be owed by
Grantee to the Corporation in connection with this or other awards.

 

7.       Taxes.  Notwithstanding the restrictions on transfer that otherwise
apply, the Corporation in its sole discretion may withhold units, or shares
otherwise deliverable in settlement of units, either at the time of crediting,
at the time of settlement, or at any other time in order to satisfy any required
withholding, social security, and similar taxes or contributions (collectively,
"required taxes"). Withheld units or shares may be retained by the Corporation
or sold on behalf of Grantee. The Corporation in its sole discretion may also
withhold any required taxes from dividend equivalents paid on the units.

 

8.       Form of Units; No Shareholder Status.  The units will be represented by
book-entry credits in records maintained by or on behalf of the Corporation.
Units will be unfunded and unsecured promises by the Corporation to deliver
shares in the future upon the terms and subject to the conditions of this
Agreement. Grantee will not be a shareholder of the Corporation with respect to
units prior to the time shares are actually registered in Grantee's name in
settlement of such units in accordance with section 9.

 

9.       Settlement of Units.  If and when the applicable restricted period
expires with respect to any units, subject to section 7, the Corporation will
issue shares, free of restriction and registered in the name of Grantee, in
settlement of such units. Such shares will be delivered promptly after such
expiration to or for the account of Grantee either in certificated form or by
book-entry transfer in accordance with the procedures of the administrative
authority in effect at the time.

 

10.    Dividend Equivalents.  The Corporation will pay to Grantee cash with
respect to each credited unit corresponding in amount, currency, and timing to
cash dividends that would be payable with respect to a share of common stock
outstanding on each record date that occurs during the applicable restricted
period. Alternatively, the administrative authority may determine to reinvest
such dividend equivalents in additional units which will be held subject to all
the terms and conditions otherwise applicable to units under this Agreement.

 

11.    Change in Capitalization.  If during the applicable restricted periods a
stock split, stock dividend, or other relevant change in capitalization of the
Corporation occurs, the administrative authority will make such adjustments in
the number of units credited to Grantee, or in the number and type of securities
deliverable to Grantee in settlement of such units and used in determining
dividend equivalent amounts, as the administrative authority may determine to be
appropriate. Any resulting new units or securities credited with respect to
previously credited units that are still restricted under this Agreement will be
delivered to and held by or on behalf of the Corporation and will be subject to
the same provisions, restrictions, and requirements as those previously credited
units.

 

12.    Limits on the Corporation’s Obligations.  Notwithstanding anything else
contained in this Agreement, under no circumstances will the Corporation be
required to credit any units or issue or deliver any shares in settlement of
units if doing so would violate any law or listing requirement that the
administrative authority determines to be applicable.

 

13.    Receipt or Access  to  Program .  Grantee acknowledges receipt of or
access to the full text of the Program.

 

14.    Addresses for Communications.  To facilitate communications regarding
this Agreement, Grantee agrees to notify the Corporation promptly of changes in
current mailing and email addresses. Communications to the Corporation in
connection with this Agreement should be directed to the Incentive Processing
Office, or to such other address as the Corporation may designate by further
notice to Grantee.

2

--------------------------------------------------------------------------------

 

 

15.    Transfer of Personal Data.  The administration of the Program and this
Agreement, including any subsequent ownership of shares, involve the collection,
use, and transfer of personal data about Grantee between and among the
Corporation, selected subsidiaries and other affiliates of the Corporation, and
third-party service providers such as Morgan Stanley and Computershare (the
Corporation's transfer agent), as well as various regulatory and tax authorities
around the world. This data includes Grantee's name, age, date of birth, contact
information, work location, employment status, tax status, social security
number, salary, nationality, job title, share ownership, and details of
incentive awards granted, cancelled, vested or unvested, and related
information. By accepting this award, Grantee authorizes such collection, use,
and transfer of this data. Grantee may, at any time and without charge, view
such data and require necessary corrections to it. Such data will at all times
be held in accordance with applicable laws, regulations, and agreements.

 

16.    No Employment Contract or Entitlement to Other or Future Awards.  This
Agreement, the Corporation's incentive programs, and Grantee's selection for
incentive awards do not imply or form a part of any contract or assurance of
employment, and they do not in any way limit or restrict the ability of
Grantee's employer to terminate Grantee's employment. Grantee acknowledges that
the Corporation maintains and administers its incentive programs entirely in its
discretion and that Grantee is not entitled to any other or future incentive
awards of any kind in addition to those that have already been granted.

 

17.    Governing Law and Consent to Jurisdiction .  This Agreement and the
Program are governed by the laws of the State of New York without regard to any
conflict of law rules. Any dispute arising out of or relating to this Agreement
or the Program may be resolved in any state or federal court located within
Dallas County, Texas, U.S.A. Grantee accepts that venue and submits to the
personal jurisdiction of any such court. Similarly, the Corporation accepts such
venue and submits to such jurisdiction.

 

18.    Entire Agreement.  This Agreement constitutes the entire understanding
between Grantee and the Corporation with respect to the subject matter of this
Agreement.

3

--------------------------------------------------------------------------------